COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  VIRGINIA CISNEROS,                             §               No. 08-21-00048-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                388th District Court

  AUGUSTIN PUENTES, JR.,                         §             of El Paso County, Texas

                        Appellee.                §               (TC# 2019DCV1100)

                                             §
                                           ORDER

       Appellee has filed a second agreed motion to abate this appeal. The Court finds good

cause to grant this abatement. Therefore, we ORDER this appeal to be abated until May 28,

2022. The appellate timetable will be suspended during the abatement. The parties are directed

to notify the Court whether the dispute has been resolved and to file the motion necessary to

dispose of the appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in

resolving the appeal by agreement, the appeal will be reinstated and the Appellee’s brief will be

due 30 days from the date of the reinstatement order. NO FURTHER MOTIONS TO ABATE

THE APPEAL WILL BE GRANTED BY THIS COURT.

       IT IS SO ORDERED this 11th day of April, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.